Citation Nr: 1031839	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-25 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for ankylosing spondylitis of the thoracic-lumbar spine from June 
13, 2003, to December 1, 2005. 

2.  Entitlement to an evaluation in excess of 20 percent for 
ankylosing spondylitis, thoracic-lumbar spine, from December 1, 
2005. 

3.  Entitlement to an initial evaluation in excess of 10 percent 
for Crohn's disease.

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to December 
1961.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  By a rating action in July 2004, the RO granted 
service connection for bilateral hearing loss, evaluated as 0 
percent disabling.  Subsequently, in a March 2005 rating action, 
the RO granted service connection for ankylosing spondylitis of 
the spine, evaluated as 10 percent disabling, effective June 18, 
2003; service connection was also granted for Crohn's disease, 
evaluated as 10 percent disabling, effective June 18, 2003.  The 
Veteran perfected a timely appeal to those decisions.  

Subsequently, in a July 2006 Decision Review Officer's Decision 
(DRO), the RO assigned a temporary total (100 percent) rating for 
ankylosing spondylitis of the thoracic-lumbar spine from October 
21, 2005 to November 30, 2005, and a 20 percent, effective 
December 1, 2005.  That, however, is not the highest possible 
rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The issues of entitlement to higher ratings for ankylosing 
spondylitis, thoracic-lumbar spine, from December 1, 2005, 
Crohn's disease and bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

During the period from June 2003 to October 21, 2005, the 
Veteran's service-connected ankylosing spondylitis was 
symptomatic and productive of some industrial impairment; 
however, it was not manifested by ankylosis, limitation of 
forward flexion of the thoracolumbar spine to 60 degrees or less, 
or limitation of the total range of motion to 120 degrees or 
less; he does not have muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis; there were no 
neurological manifestations attributable to the service connected 
back disorder that warranted a separate compensable rating.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for ankylosing spondylitis of the lumbar spine, during 
the period from June 18, 2003 to October 21, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.59; 38 C.F.R. § 4.71a, Diagnostic Code 5286, 5289, 5294 
(effective prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5236, 5237, 5240, 5243 (effective from September 
26, 2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims has held that VCAA notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In this case, VA satisfied its duty to notify by means of letters 
dated in September 2003, November 2003, and January 2005 from the 
RO to the Veteran which were issued prior to the RO decisions in 
July 2004 and March 2005, respectively.  Those letters informed 
the Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The Veteran was also asked to submit evidence and/or 
information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify and assist.  He was provided an opportunity at that 
time to submit additional evidence.  It also appears that all 
obtainable evidence identified by the Veteran relative to his 
claims has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
Neither the Veteran nor his representative has contended that any 
evidence relative to the issue decided herein is absent from the 
record.  The Veteran has been afforded an examination on the 
issue decided herein.  Significantly, the Veteran was afforded an 
examination in February 2005.  The report reflects that the 
examiner solicited symptoms from the Veteran, examined the 
Veteran, and provided a diagnosis consistent with the record.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to 
the Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim decided herein.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


II.  Factual background.

The Veteran's claim for service connection for a lumbar spine 
disorder (VA Form 21-4138) was received in June 2003.  Submitted 
in support his claim were private as well as VA treatment reports 
dated from January 1995 through January 2004.  These records show 
that the Veteran received ongoing clinical evaluation and 
treatment for a low back disorder, diagnosed as ankylosing 
spondylitis.  Among these records is a statement from Dr. W. H., 
dated in October 2003, indicating that, in talking with the 
Veteran, he appeared to have had some symptoms over many years 
and had a history of back pain; he noted that the back pain had 
been found to be ankylosing spondylitis which the Veteran had 
ever since he was in the military.  Also among those records is a 
statement from Dr. N. I. A., dated in October 2003, indicating 
that it was his belief that the Veteran was suffering from 
spondylitis, most likely the ankylosing type.  

.In a statement dated in September 2004, Dr. W. H. indicated that 
he had the opportunity to review the Veteran's service treatment 
records.  He noted that the Veteran was having hip pain and x-ray 
studies of the lumbosacral spine were ordered.  Dr. H. stated 
that it is likely that ankylosing spondylitis had already been 
set in motion.  

On the occasion of another VA examination in February 2005, the 
Veteran indicated that he first became symptomatic with 
ankylosing spondylitis in 1959 or 1960, and it is associated with 
hip pain.  The Veteran stated that, he presently takes aspirin 
for the back pain; however, for more severe pain, he takes 
Darvocet or Darvon compound.  The Veteran indicated that the 
degree of pain is always present and he described it as aching.  
The Veteran also reported having flare-ups that occur 
approximately every 10 days; he described the severity of the 
pain as an 8 on a scale from 1 to 10.  He stated that the 
duration of the flare-up is one to two hours particularly if he 
takes his medication.  The Veteran related that precipitating 
factors for back pain are excessive lifting; and the alleviating 
factors are medications and certain exercises.  The Veteran also 
related that, when he has a bad flare-up, he has to pretty much 
to sit in a chair.  The Veteran did not report using any types of 
orthopedic devices to help him walk.  The Veteran stated that he 
had no real limitation of his daily activities due to the 
spondylitis; however, he did note that he does have difficulty 
when he has a flare-up necessitating that he remains motionless.  

On examination, it was noted that the Veteran walked without any 
impairment; however, he did not walk fast.  Range of motion of 
the lumbar spine revealed forward flexion to 80 degrees and 
extension to 20 degrees; left lateral flexion was 25 degrees, and 
right lateral flexion was 30 degrees.  Rotation was 30 degrees, 
bilaterally.  The back was generally nontender to palpation of 
the paravertebral musculature and there was no pain elicited on 
percussion over the spinous process of the lumbar vertebrae.  The 
diagnosis was ankylosing spondylitis involving primarily the 
lumbar spine.  The examiner stated that it seemed to him that 
this diagnosis of ankylosing spondylitis was symptomatic during 
the Veteran's period of military service; therefore, it did occur 
while in the service and it is at least as likely as not that it 
occurred during service the first time.  The examiner added that 
it is also true that the diagnosis is not always made as soon as 
the symptoms become apparent to the patient.  

Of record is a hospital summary from the University of Kansas, 
indicating that the Veteran was admitted to the hospital on 
October 21, 2005, with a history of falling from a 4 foot 
elevation 2 days before his admission and landing on his side and 
back; it was also noted that he had a history of ankylosing 
spondylitis.  The Veteran was admitted to the ICU for monitoring 
of neuro status and went to the OR on October 23, 2005 for 
posterior spinal fusion and instrumentation of T7 through T11 
with right ICBG.  The Veteran was seen by physical therapy during 
his period of hospitalization and was ambulating well on his own 
without assisting devices.  Pain was controlled with Tylenol only 
and no narcotics.  He was discharged on November 1, 2005.  The 
pertinent final diagnoses were T9 vertebral fracture and 
ankylosing spondylitis.  


III.  Legal analysis.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2010); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings apply under a particular diagnostic code, 
the higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7.  

A disability rating may require re-evaluation in accordance with 
changes in a Veteran's condition.  It is thus essential in 
determining the level of current impairment that the disability 
is considered in the context of the entire recorded history.  See 
38 C.F.R. § 4.1.  In a claim for a greater original rating after 
an initial award of service connection, all of the evidence 
submitted in support of the veteran's claim is to be considered.  
See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Staged ratings may be assigned where the symptomatology warrants 
different ratings for distinct time periods.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance. Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  After the evidence has been assembled, it 
is the Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a).  

When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 
4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein (Board has duty to assess the credibility and weight of 
the evidence).  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The Veteran submitted his claim for service connection for a back 
disorder in June 2003.  On September 26, 2003, the regulations 
governing spine disabilities changed. This decision addresses the 
application of both sets of regulations, because he filed his 
claim during the time the older regulations were in place; the 
Veteran is entitled to the highest appropriate evaluation under 
either set of regulations.  

The RO has rated the Veteran's lumbar spine disorder under 5240, 
which is ankylosing spondylitis.  Ankylosing spondylitis is 
rheumatoid arthritis of the spine.  Godfrey v. Brown, 7 Vet. App. 
398, 403 (1995).  Ankylosing spondylitis is rheumatoid 
inflammation of the vertebrae.  Wilson v. Brown, 7 Vet. App. 542, 
544 (1995). " Ankylosing spondylitis would be rated under 38 
C.F.R. § 4.71, DC 5009 (Arthritis, other types) which refers back 
to DC 5002."  Ferguson v. Derwinski, 1 Vet. App. 428, 430 (1991).  

Arthritis is rated based on limitation of motion of the affected 
joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 
(2003).  

During the course of this appeal, the rating criteria for spine 
disorders were changed effective September 26, 2003.  See 38 
C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 
5290, 5291, 5292, 5293, 5294, 5295) (2002); 68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  
The new criteria are only applicable to the period of time since 
their effective date.  VAOPGCPREC 3-2000.  See also VAOPGCPREC 7-
2003.  

The older regulations addressing spinal disabilities, which were 
generally applicable prior to September 26, 2003, included 
Diagnostic Codes 5285 (residuals of fracture of vertebra), 5286 
(complete bony fixation (ankylosis) of the spine), 5287 
(ankylosis of the cervical spine), 5289 (ankylosis of the lumbar 
spine), 5290 (limitation of motion of the cervical spine), 5291 
(limitation of motion of the dorsal spine), 5292 (limitation of 
motion of the lumbar spine), 5293 (intervertebral disc syndrome, 
in effect from September 23, 2002 through September 25, 2003), 
5294 (sacro- iliac injury and weakness), and 5295 (lumbosacral 
strain).  

Under the General Rating Formula for Diseases and Injuries of the 
Spine, which became effective September 26, 2003, an evaluation 
may be assigned with or without symptoms such as pain (regardless 
of whether it radiates), stiffness, or aching in the affected 
spinal area.  A 10 percent rating is warranted when forward 
flexion of the thoracolumbar spine is greater than 60 degrees but 
not greater than 85 degrees or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees (the maximum combined range of motion 
being 240 degrees), or if there is either (1) muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, (2) vertebral body fracture with 
loss of 50 percent or more of body height.  A 20 percent rating 
is warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees (the maximum combined range of motion 
being 240 degrees), or if there is either (1) muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour, e.g., scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted when forward flexion 
of the thoracolumbar spine is to 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine. Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. A 50 percent rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine. 
Unfavorable ankylosis is when the entire thoracolumbar spine is 
fixed in flexion or extension, and the ankylosis results in one 
or more of the following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root stretching.  
A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  Unfavorable ankylosis is when the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  

After careful review of the evidentiary record, the Board finds 
that the Veteran is not entitled to an increased evaluation for 
the period in question under the old regulations for his 
ankylosing spondylitis.  

The evidence of record prior to October 21, 2005 reflects that 
the Veteran had useful motion of the thoracic and lumbar segments 
of his spine.  Therefore, Diagnostic Code 5286 is not for 
application, and a higher rating is not warranted for the 
thoracic-lumbar segment of the spine on the basis of ankylosis 
during the period prior to October 21, 2005.  Diagnostic Codes 
5285, 5287, 5290, 5291, and 5294 are also inapplicable to the 
Veteran's claim and are not addressed in this decision.  

As the Veteran is already in receipt of a compensable evaluation 
under joint-specific guidelines, there is no need for 
consideration of a rating under 38 C.F.R. § 4.71a, Diagnostic 
Code, 5003.  Additionally, as no neurological manifestation has 
been found, there is no basis for a separate compensable rating 
for such impairment, including but not limited to bowel and 
bladder impairment and radiculpathy.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note (1).  It is pertinent to note in this regard that service 
connection is not in effect for degenerative disc disease or a 
disc injury.  

Consequently, the Board finds that the Veteran's limitation of 
motion of the lumbar spine does not meet the criteria for a 
disability rating greater than 10 percent under either the old or 
new regulations.  Under the old regulations a 20 percent 
disability rating is warranted when limitation of motion is 
moderate.  As noted above, the exhibited limitation of motion on 
February 2005 VA examination can at most be characterized as 
slight.  In order to achieve a 20 percent rating under the 
General Formula (the next highest), the Veteran must show that 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or, that the combined 
range of motion of the thoracolumbar spine is not greater than 
120 degrees.  Additionally, a finding of muscle spasm or guarding 
severe enough to result in an abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis will result in 
the 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5240.  

The medical evidence during the period from June 18, 2003 through 
October 21, 2005, does not show that the Veteran has disablement 
to the degree necessary to warrant the next higher evaluation.  
While he has been diagnosed with ankylosing spondylitis, the 
objective clinical findings that have been reported in recent 
years do not show ankylosis or immobility of the spine.  Forward 
flexion is significantly greater than 60 degrees, combined 
limitation of motion is far greater than 120 degrees, and the 
Veteran has not been found to exhibit muscle spasm, or guarding 
severe enough to result in an abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5240.  The February 2005 VA 
examination noted a forward flexion to 80 degrees, with combined 
limitation of motion of 215 degrees.  In light of those findings, 
a 20 percent evaluation under the new criteria is not warranted.  

In addition, physical examination has not revealed weakness, 
fatigue, or lack of endurance in his low back, and while pain is 
present, the additional limitation it causes has been fully 
contemplated by the assignment of the 10 percent rating.  

See DeLuca, supra.  In February 2005, the Veteran indicated that 
he had no real limitation of his daily activities due to the 
spondylitis.  The 10 percent rating assigned prior to October 21, 
2005 took into account arthritis with the overall slight 
limitation of motion and pain that had been reported.  See 38 
C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.  The preponderance 
of the evidence is against the claim for a rating in excess of 10 
percent prior to October 21, 2005.  

He has not identified any functional limitation that would 
warrant a higher rating under any applicable rating criteria.  
There is no objective evidence of excess fatigability, 
incoordination, instability, weakened movement, or other 
manifestations that might demonstrate additional functional 
impairment.  Rather, the functional limitations due to pain are 
assessed in assigning the appropriate percentage rating under the 
either the old or new criteria.  

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  38 U.S.C.A. § 5107(b); see also Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to an initial disability evaluation in excess of 10 
percent for ankylosing spondylitis of the thoracic-lumbar spine, 
prior to December 1, 2005, is denied.  




REMAND

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  See 38 C.F.R. 
§ 3.159.  After examining the record, the Board concludes that 
further assistance to the Veteran is required in order to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

A.  Evaluation of ankylosing spondylitis from December 1, 2005.

The Veteran contends that his service-connected back disorder is 
more severe than currently rated, and warrants an increased 
disability rating.  In his substantive appeal, received in August 
2006, the Veteran maintained that his back disorder had gotten 
worse.  The Veteran indicates that he suffers from muscle spasms 
and he requires monthly B 12 shots to help alleviate the cramps 
and spasms in his spine.  The Veteran further maintains that the 
June 2006 examination report is inadequate in that his chest 
expansion was not measured.  He also noted that he has forward 
curvature of the spine, which was not reported.  He disputes the 
measurements reported for motions of the spine.  He stated that 
poor gait had caused an aggravation of his back; as such, a 
rating in excess of 20 percent is warranted.  

In his informal hearing presentation, dated in July 2010, the 
service representative noted that the Veteran has resulting 
scoliosis of the spine.  

As noted above, under current rating criteria, the Veteran's 
ankylosing spondylitis of the lumbar spine can be evaluated on 
the basis of its orthopedic and neurological manifestations.  
General Rating Formula for Diseases and Injuries of the Spine, 
Note (1), 38 C.F.R. § 4.71a (2009).  

The Board notes that the Veteran was afforded a VA examination 
for evaluation of his low back disorder in June 2006, 
approximately four years ago.  The evaluation, however, conducted 
at that time provided insufficient clinical information to 
properly evaluate the current degree of severity of the Veteran's 
service-connected ankylosing spondylitis, thoracic-lumbar spine, 
P.O. fusion T9 fracture.  The Board finds that the medical 
evidence currently of record does not include sufficient medical 
findings to resolve the claim for a higher rating for the claimed 
disability.  VA regulations provide that where "the report does 
not contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes."  38 C.F.R. § 4.2 (2009).  Under the circumstances, VA 
is required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his low back 
disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the 
Board has no discretion and must remand this claim.  

B.  I/R-Crohn's disease.

The Veteran maintains that his Crohn's disease is more disabling 
than reflected by the currently assigned 10 percent rating.  The 
Veteran indicates that his condition is so severe that he 
requires monthly injections of B12 vitamins.  He also reported 
problems with persistent nausea and severe problems unless he is 
on medication.  

In a Written Brief Presentation dated in July 2010, the Veteran's 
representative asserted that the Veteran's Crohn's disease has 
increased in severity.  It was suggested that the June 2006 VA 
examination report was inadequate as it did not consider all 
possible residuals of the veteran's Crohn's disease.  The service 
representative noted that the Veteran has reported having at 
least five diarrhea attacks per day; in fact, a VA progress note 
dated November 1, 2005 indicates that a call was received from 
Kansas University Hospital stated that the Veteran could not be 
discharged home due to problems with Crohn's disease; it was 
noted that he was having 10 stools a day.  The Veteran, through 
his representative, reported that he also has pernicious anemia, 
which is a vitamin B-12 deficiency caused by Crohn's disease.  It 
is also noted that, during his period of hospitalization at 
Kansas University Hospital, in October 2005, it was noted that 
the Veteran was anemic.  

In addition, the service representative indicates that the 
Veteran reports accidental leakage requiring frequent underwear 
changes.  It is also reported that the Veteran suffers from night 
sweats and multiple joint pains that he describes as arthritis, 
all caused by Crohn's disease.  It was argued that the Veteran's 
disorder should be rated as ulcerative colitis, which entitles 
him to a 60 percent disability rating.  He thus requests another 
examination to determine the present severity of his Crohn's 
Disease.  

When it is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. App. 
377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Therefore, another examination should be scheduled to determine 
whether the present level of his Crohn's disease has increased 
since the June 2006 VA examination.  38 C.F.R. § 3.159(c).  

The Veteran's Crohn's Disease is presently rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7323 for ulcerative colitis.  An 
evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7319 for 
irritable colon syndrome should also be considered as it might be 
a more appropriate diagnostic code.  

C.  I/R-Bilateral hearing loss.

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  The claim before 
the Board is entitlement to an increased (compensable) rating for 
bilateral hearing loss.  The Veteran maintains that his hearing 
loss disability has worsened since his last VA Audiological 
examination, which was in February 2005.  The Veteran, through 
his representative, in the July 2010 informal hearing 
presentation argues that his hearing loss is more severe than 
reflected by the noncompensable rating.  The Veteran indicates 
that he has been told that he is deaf in the left ear.  

The Veteran is of course competent to assert that his bilateral 
hearing loss has worsened.  In view of the Veteran's contentions 
and because it has been more than two years since the Veteran's 
hearing was last measured by VA, it is the Board's judgment that 
the Veteran should be provided a current VA audiology 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(where a veteran complained of increased hearing loss two years 
after his last audiology examination, VA should have scheduled 
him for another examination).  Also, in the examination report, 
the examiner should comment on the functional effects caused by 
the service-connected hearing disability by describing the effect 
of the hearing disability on the Veteran's occupational 
functioning and daily activities.  See Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007) (in addition to dictating objective 
test results, a VA audiologist must describe fully describe 
function effects caused by a hearing disability).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO via the AMC in Washington, D.C., for the following 
actions:  

1.  The RO should contact the Veteran and 
request that he identify the names and 
addresses of all health care providers, 
both VA and private, who have treated him 
for his service-connected disabilities 
since June 2006.   After securing any 
appropriate consent from the Veteran, VA 
must attempt to obtain copies of all 
treatment records identified by the Veteran 
that have not been previously secured.  If 
VA is unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform the Veteran and his representative 
of this fact and request them to provide 
copies of the outstanding medical records.  
Any negative search should be documented in 
the claims folder.  

2.  The Veteran must be afforded a VA 
orthopedic and neurological examination of 
the back in order to determine the current 
severity of his service-connected 
ankylosing spondylitis of the lumbar spine, 
P.O. fusion of T9 fracture.  The claims 
file must be made available to and reviewed 
by the examiner in conjunction with the 
requested examination.  All necessary tests 
and studies should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.  
The examiner must state whether there is 
any evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
range of motion of the thoracolumbar spine, 
in degrees, noting by comparison the normal 
range of motion of the spine.  It must also 
be determined whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
veteran's spine disability, expressed in 
terms of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, an opinion must be stated as to 
whether any pain found in the spine could 
significantly limit functional ability 
during flare-ups or during periods of 
repeated use, noting the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  

The examiner must also report any 
associated neurological complaints or 
findings attributable to the Veteran's 
thoracic-lumbar spine disorder.  It must 
also be noted whether the Veteran has 
intervertebral disc syndrome; if so, the 
examiner must state whether the Veteran 
experiences incapacitating episodes, as 
defined by 38 C.F.R. § 4.71a, and the 
frequency and total duration of such 
episodes over the course of the past 12 
months.  "Incapacitating episodes" is 
defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician and treatment by a 
physician.  Finally, the examiner should 
provide an opinion as to the degree to 
which the Veteran's lumbar spine disorder 
interferes with his ability to secure and 
follow substantially gainful employment, 
with specific references to any tasks or 
activities precluded by the disorder.  The 
examiner should provide a comprehensive 
report including complete rationale for all 
conclusions reached.  

3.  The Veteran should be afforded a 
gastroenterology examination to determine 
the present severity of his Crohn's 
Disease.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a detailed clinical 
history from the Veteran.  All pertinent 
pathology found on examination should be 
noted in the report of the evaluation.  The 
examiner should specifically state whether 
the Veteran has symptoms analogous to 
moderately severe ulcerative colitis with 
frequent exacerbations and whether the 
Veteran has symptoms analogous to severe 
irritable colon syndrome with diarrhea or 
alternating diarrhea and constipation, with 
more or less constant abdominal distress.  
The examiner should additionally provide 
information with regards to the frequency 
and infrequency of exacerbations of the 
Crohn's disease, the number of attacks a 
year and if there is malnutrition to what 
severity, whether there is liver abscess, 
and how the Veteran's health is during 
remissions.  In particular, the examiner is 
asked to include a discussion of the 
effects of the veteran's Crohn's disease on 
his employment and activities of daily 
living.  The examiner must provide a 
complete rationale for any stated opinions.  

4.  The RO should also arrange for the 
Veteran to undergo a VA Audiological 
examination to determine the nature and 
extent of impairment from the Veteran's 
bilateral hearing loss.  The Veteran's 
claims file must be made available to the 
examiner for review.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The examiner 
should provide an opinion concerning the 
impact of the Veteran's service-connected 
bilateral hearing loss on his ability to 
work.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should readjudicate 
the Veteran's claims on the basis of all 
evidence of record and all applicable laws 
and regulations.  If any determination 
remains unfavorable to the Veteran, he and 
his representative should be furnished an 
SSOC, which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and regulations.  
The SSOC must provide reasons and bases for 
the decisions reached.  Thereafter, the 
Veteran and his representative should be 
given the opportunity to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this REMAND the Board intimates no 
opinion, either factual or legal, as to the ultimate 
determination warranted in this case.  The purposes of the REMAND 
are to further develop the record and to accord the Veteran due 
process of law.  No action is required of the Veteran until he 
receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


